     Case 3:20-cv-01350-DMS-MDD Document 25 Filed 03/22/21 PageID.369 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     LELAND J. HEBERT,                              Case No.: 20cv1350 DMS (MDD)
12                                      Plaintiffs,
                                                      ORDER RE: ORAL ARGUMENT
13     v.
14     ALLIED RUBBER & GASKET CO.,
       INC.,
15
                                      Defendants.
16
17
18
19
20          Plaintiff’s motion for leave to amend his Complaint is currently scheduled for
21    hearing on March 26, 2021. The Court finds this matter suitable for decision without oral
22    argument pursuant to Civil Local Rule 7.1(d)(1). Accordingly, the March 26, 2021 hearing
23    is vacated.
24          IT IS SO ORDERED.
25
26
27
28

                                                  1
                                                                              20cv1350 DMS (MDD)
     Case 3:20-cv-01350-DMS-MDD Document 25 Filed 03/22/21 PageID.370 Page 2 of 2



1     Dated: March 22, 2021
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                                                      20cv1350 DMS (MDD)
